Citation Nr: 0510964	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-28 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for residuals of a 
cervical spine injury, to include arthritis.

2.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 40 percent for post-
operative residuals of right (dominant) medial clavicle 
resection and acromioplasty, with traumatic arthritis.

4.  Entitlement to a rating in excess of 20 percent for a 
right ankle disability, including arthritis.  

5.  Entitlement to a rating in excess of 20 percent for a 
left ankle disability, including arthritis.  

6.  Entitlement to restoration of a 20 percent rating for 
right thoracic outlet syndrome.  

7.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

D. A. Saadat

INTRODUCTION

The veteran had over four years of active military service, 
ending in April 1985. 

This case comes to the Board of Veterans' Appeals (Board) 
from RO rating decisions dated in November 2001 and January 
2003.  The veteran filed notices of disagreement with these 
rating decisions in the same months that they were 
respectively issued.  In August 2003, statements of the case 
were issued and the veteran perfected his appeals. 

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative 
evidence with respect to whether the veteran's current 
cervical spine disability, which includes arthritis, is 
linked to service.

2.  The preponderance of the evidence fails to reflect that 
the veteran currently has a psychiatric disability, to 
include PTSD, which was incurred in or aggravated by service, 
or which is secondary to his service-connected disabilities. 

3.  The veteran's post-operative residuals of right 
(dominant) medial clavicle resection and acromioplasty with 
traumatic arthritis is not productive of fibrous union of the 
major humerus or ankylosis of the right shoulder.  

4.  The veteran has complained of pain and swelling of his 
right ankle; there is no evidence that the ankle is 
ankylosed.

5.  The veteran has complained of pain and swelling of his 
left ankle; there is no evidence that the ankle is ankylosed. 

6.  The preponderance of the evidence has not demonstrated 
that sustained material improvement of the veteran's right 
thoracic outlet syndrome, under the ordinary conditions of 
life, has taken place.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, 
service connection for residuals of a cervical spine injury, 
including arthritis, is warranted. 38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  Service connection for a psychiatric disability, to 
include PTSD, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2004). 

3.  The criteria for a rating in excess of 40 percent for 
post-operative residuals of right (dominant) medial clavicle 
resection and acromioplasty with traumatic arthritis, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71, Plate II, 
4.71a, Diagnostic Codes 5003, 5010, 5200, 5201, 5202 (2004).

4.  The criteria for a rating in excess of 20 percent for a 
right ankle disability, to include arthritis, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71, Plate II, 4.71a, 
Diagnostic Codes 5003, 5010, 5270, 5271 (2004).

5.  The criteria for a rating in excess of 20 percent for a 
left ankle disability, to include arthritis, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71, Plate II, 4.71a, 
Diagnostic Codes 5003, 5010, 5270, 5271 (2004).

6.  The criteria for restoration of a 20 percent rating for 
right thoracic outlet syndrome have been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.344, 4.1, 4.2, 4.13, 4.31, 4.124a, 
Diagnostic Code 8513 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

To the extent the Board is denying the veteran's claims (as 
detailed below), it will consider whether VA has fulfilled 
its duties to notify and assist.  The veteran has not raised 
(nor is there, in fact) any issue as to the provision of a 
form or instructions for applying for benefits.  38 U.S.C.A. 
§ 5102; 38 C.F.R.  § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in May 2003, wherein the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claims, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claims.  Thereafter, 
in statements of the case issued in August 2003, the RO 
continued to deny the veteran's claims.  

During the course of this appeal, the veteran was also sent 
other development letters and supplemental statements of the 
case.  These documents - collectively - listed the evidence 
considered, the legal criteria for determining whether the 
veteran's claims could be granted, and the analysis of the 
facts as applied to those criteria, thereby abundantly 
informing him of the information and evidence necessary to 
substantiate his claims.  Likewise, these documents may be 
understood as communicating to the veteran the need to submit 
any relevant evidence in his possession.

Given this sequence reflecting proper VA process following 
content complying notice as required by law, any error in not 
providing notice prior to the rating on appeal is harmless. 

During the course of this appeal, the RO obtained and 
reviewed numerous VA, Social Security Administration (SSA), 
and private medical records, as well as many written 
statements from the veteran.  The Board is satisfied that VA 
has made a reasonable effort to obtain relevant records 
identified by the veteran.  38 U.S.C.A. § 5103A(b) and (c); 
38 C.F.R. § 3.159(c)(1-3).  

VA joint and neurological examinations were conducted in 
October 2001, and the reports of these examinations have been 
obtained and reviewed.  38 C.F.R. § 3.159(c)(4)(iii).  

The Board acknowledges that the veteran has not undergone a 
VA psychiatric examination.  Assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) [emphasis added].  A medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but: (A) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. §§ 
3.309, 3.313, 3.316, and 3.317, manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

As detailed in the discussion below, there is no medical 
evidence which reflects a connection between the veteran's 
psychiatric disability and his period of active duty or his 
service-connected disabilities.  Because the evidence of 
record in this case does not satisfy subparagraph (C) of 38 
C.F.R. § 3.159(c)(4), the Board finds that VA has no duty to 
seek a medical opinion concerning the claim for service 
connection for a psychiatric disability to include PTSD.  

In summary, the applicable duties to notify and assist have 
been substantially met by VA and there are no areas in which 
further development may be fruitful.  

II.  Claims for service connection

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  The 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303(d).

A.  Residuals of cervical spine injury, to include arthritis

The veteran essentially claims that he has a cervical spine 
condition which was first manifested during active duty in 
October 1984, when a car he was servicing slipped from a jack 
and came down upon him.  He claims that this cervical spine 
condition preexisted and was aggravated by subsequent 
whiplash injuries from motor vehicle accidents in November 
1999, July 2000, and January 2001.  

Service medical records reflect that at his March 1980 
entrance examination, the veteran did not report any history 
of neck problems.  Examination of the spine was normal.  In 
October 1984, he was taken to an emergency room after one of 
the jacks on which a car sat slipped and the car came down 
upon him.  At the emergency room, he was diagnosed as having 
contusions and discharged.  The following morning, he 
returned complaining of chest pain.  Examination revealed 
severe tenderness over the sternoclavicular joint.  An x-ray 
revealed no pneumothorax but the veteran was diagnosed as 
having sternoclavicular dislocation.  During this initial 
treatment and during outpatient visits through February 1985, 
no findings were made concerning any neck or cervical 
condition.  A March 1985 Medical Evaluation Board concluded 
that the veteran had status post-traumatic right 
sternoclavicular dislocation with sternal fracture. 

[In May 2000, the veteran submitted an outpatient treatment 
record dated in October 1984, which purportedly showed that 
he was "sore from middle chest up."  The original version 
of this document is not included in the service medical 
records folder.  The veteran implied that this reference to 
soreness was merely a "verbally economic way" of saying 
that his neck was injured.]   

In a March 1985 report (approximately one month before 
separation), Duane L. Seig, M.D. (a private orthopedic 
surgeon) noted that the veteran was now complaining of pain 
in the right side of his neck, right shoulder, right clavicle 
and right sternoclavicular joint area.  A CT scan showed an 
abnormality of the right sternoclavicular joint with probably 
subluxation of the clavicle, but no findings were noted 
relating to the cervical spine.  Although Dr. Seig concluded 
that the veteran had a significant injury of the right 
sternoclavicular joint, he made no diagnosis concerning the 
cervical spine.  (By a May 1985 rating decision, the RO 
granted service connection for status post-traumatic 
sternoclavicular dislocation with sternal fracture).  

In March 1986, the veteran was hospitalized at a VA facility 
for pain in his antechromial region.  At the conclusion of 
the hospitalization, he was diagnosed as having (in pertinent 
part) thoracic outlet syndrome.  (By an August 1986 rating 
decision, the RO granted service connection for this 
condition).

In a July 1986 letter, Steve S. Cassan, D.C., wrote that as a 
result of the veteran's October 1984 accident, he had 
suffered (in pertinent part) 

[a] marked subluxation complex to the 
cervical and thoracic spinal column 
resulting from a laterally forced 
hyperkinesis[, t]raumatic insult and 
inflammation reaction to para-vertebral 
soft tissue with root embarrassment, 
especially traced to the upper thoracic 
subluxation complex[, and r]ecurring 
inflammation of the brachial plexus.  

At an April 1987 VA examination, the veteran complained of 
muscle tension and soreness of his upper back, and "grinding 
painful" motion of his neck.  An x-ray revealed 
straightening of the normal cervical curvature which might 
have been due to muscle spasm.  The bodies and interspaces 
appeared normal and the posterior elements were intact.  The 
soft tissues of the neck were unremarkable and there was no 
evidence of cervical abnormality.  In his report, the VA 
examiner noted his suspicion that the pain in the base of the 
veteran's neck was probably secondary to trapezius muscle 
spasms because of the rotator tear in the right shoulder.

The veteran was involved in a motor vehicle accident in 
November 1999 and in April 2000, he complained of (in 
pertinent part) neck spasms.  MRI and CT scans revealed 
advanced spondylosis, cervical straightening, spondylotic 
change and disc degeneration, marked C6/7 and C5/6 foraminal 
changes, and C6/7 cord compression.  Later that month, the 
veteran underwent an anterior cervical microdiskectomy C5-6 
and C6-7 with ventral and dorsal osteophytectomy C56-6 and 
C6-7, anterior interbody fusion of C5-6, C6-7, and anterior 
cervical plating of C5-6-7.  

In a February 2001 letter, Brian S. Ziegler, M.D., a private 
orthopedist, summarized a recent examination and concluded as 
follows:

I believe that with [a] reasonable degree 
of medical certainty that the [veteran's] 
neck arthritis was a preexisting 
condition present prior to the motor 
vehicle accident of November 1999.  I 
believe this preexisting neck arthritis 
predisposed the [veteran] to the 
increased neck pain and radicular 
symptoms which were exacerbated by the 
[November 1999 accident].  Given the 
[veteran's] relatively young age for the 
development of severe neck arthritis as 
well as extensive review of medical 
records from the time of his original 
injury of 1984, it is clear that [the 
veteran] began complaining of neck pain 
and discomfort about the time of the 
accident in 1984 and these complaints 
simply continued and worsened over the 
intervening years.  

In a February 2001 report, a VA physician noted that he had 
reviewed the veteran's extensive medical record, including 
the reports relating to the October 1984 injury and his 
subsequent motor vehicle accidents.  The examiner noted that 
although the veteran complained of neck and back pain in 
1986, he had not complained of any neck pain or decreased 
motion in the period shortly after the 1984 accident.  The 
examiner noted that the veteran sustained neck injuries in 
his subsequent motor vehicle accidents, and concluded that it 
was unlikely that his current cervical condition was related 
to the 1984 accident.

In a memorandum faxed in April 2001, David G. Daly, D.C., 
wrote that he treated the veteran for injuries resulting from 
a January 2001 automobile accident.  Dr. Daly further wrote 
as follows:

It is my opinion that [the veteran's] 
cervical problems started in 1984 after 
the crushing injury he sustained by the 
automobile. . . . It is my opinion that 
the injury to [the veteran's] clavicle, 
sternum and shoulders have a direct link 
to his cervical spine deterioration.  It 
is my opinion that the injury sustained 
by [the veteran] in 1984 caused improper 
biomechanics of the lower cervical spine 
leading to early degenerative changes.  

At an October 2001 VA examination, the veteran again reported 
his relevant history, and the VA physician reviewed the 
extensive claims file.  It was noted that subsequent to the 
October 1984 accident, the veteran had been involved in three 
motor vehicle accidents (all of which involved rear-end 
collisions) in November 1999, July 2000, and January 2001.  
Following the examination, the VA physician stated as follows 
in his report:

It is this examiner's opinion from review 
of the C-file and examination of the 
veteran that the veteran did not injure 
his cervical spine as a result of the 
motor vehicle accident which occurred on 
or about October 30,  
1984 . . . . 

It is further this examiner's opinion 
that the motor vehicle accident of 
November of 1999 is the principal culprit 
in the symptomatology experienced by the 
veteran and resulted in the [April 2000] 
cervical fusion  . . . .  Symptomatology 
has been exacerbated by the two 
subsequent whiplash injuries [in July 
2000 and January 2001]. 

The evidence relating to this claim for service connection is 
mixed.  Two VA examiners (after having reviewed the claims 
file) have concluded that the veteran's current cervical 
spine condition is primarily the result of his multiple motor 
vehicle accidents beginning in November 1999.  Indeed, the 
fact that the veteran did not undergo surgery on his cervical 
spine until April 2000 (i.e., after his first motor vehicle 
accident) suggests that this condition first arose long after 
his 1985 separation from active duty.  

However, the veteran has submitted no fewer than three 
opinions from other health care professionals (including an 
orthopedist) essentially to the effect that he had a cervical 
spine condition which first arose from his October 1984 
accident.  When viewed in combination with the objective 
evidence that he complained of pain on the right side of his 
neck in March 1985 (while still on active duty) and the 
objective evidence of a cervical disability as early as July 
1986 and continuing to present (albeit probably aggravated by 
multiple post-service motor vehicle accidents), the Board is 
satisfied that there is an approximate balance between 
positive and negative evidence in this case, and must 
therefore give the benefit of the doubt to the veteran.  38 
U.S.C.A. § 5107.  Service connection for residuals of an in-
service cervical spine injury, including arthritis, is 
granted.  

B.  Psychiatric disability to include PTSD

In an August 2000 letter, the veteran indicated that he was 
seeking service connection for a psychiatric condition 
(namely PTSD), apparently arising from the "emotional and 
psychological effects" of all of his service-connected 
conditions and their impact on his social and employment 
relationships.  He indicated that he was seeing a private 
physician for this condition.

Service connection for psychosis is presumed if it is 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection for PTSD requires 
medical evidence diagnosing the condition, a link 
(established by medical evidence) between current symptoms 
and an inservice stressor, and credible supporting evidence 
that the claimed inservice stressor(s) occurred.  38 C.F.R. 
§ 3.304(f).

Service connection may also be established for a disability 
that is proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a).  Any additional disability, 
that is, impairment of earning capacity, resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service- connected condition, shall be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In this case, service medical records generally do not 
reflect any complaints of, treatment for, or diagnosis of any 
psychiatric disabilities.  In January 1981, the veteran was 
noted to be very nervous and upset, but this was in 
conjunction with abdominal pains which were diagnosed as 
colitis.  

Private outpatient records reflect that the veteran sought 
treatment in July 2000 for "rule out PTSD" and in September 
2000 for assessed anxiety and delusions.

During a November 2000 VA outpatient visit, he reported that 
he had been involved in two motor vehicle accidents which had 
aggravated an injury to his spine initially suffered while in 
the military.  He also reported that he had incurred large 
medical bills, he had lost his business, his wife had left 
him, he had been unable to return to work, and he could not 
support his daughter from a first marriage.   Following an 
examination, he was diagnosed as having major depression, 
single episode, in partial remission.   

In a November 2000 written statement, the veteran said that 
his depression did not arise from stressful assignments in 
the military, but rather more the result of dealing with the 
physical problems arising from service-related injuries.  He 
asserted that the degenerative nature of his conditions had 
accelerated greatly over the past few years and had totally 
disrupted his ability to work or even sleep.  He also 
suggested that he had psychiatric symptoms arising from 
fighting VA medical centers to get treatment.  The veteran 
essentially restated these allegations in a December 2000 
letter.

At a June 2001 VA outpatient visit, the veteran reported 
having frequent "trauma-related" nightmares and intrusive 
thoughts.  He was diagnosed as having severe PTSD and severe 
major depressive disorder with psychotic symptoms.  He 
continued to seek VA outpatient treatment through November 
2001.  

Although the veteran has been diagnosed as having both PTSD 
and a major depressive disorder, there has been no medical 
opinion presented which links any current psychiatric 
disability to his military service or his service-connected 
disabilities.  To the extent that the veteran himself has 
claimed he currently has a psychiatric disability which is 
related to service or his disabilities, the Board notes that 
as a layman, he has no competence to give a medical opinion 
on the diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As the preponderance of 
the evidence is against the claim for service connection for 
a psychiatric disability to include PTSD, the benefit-of-the-
doubt rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Claims for higher ratings 

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity, or the like.  38 
C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a)  less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b)	more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d)  excess fatigability;  (e)  
incoordination, impaired ability to execute skilled movements 
smoothly; and (f)  pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the ankle and knee are 
considered major joints.  38 C.F.R. § 4.45.

A.  Right ankle/Left ankle
 
In a January 2001 written statement, the veteran asserted 
that his ankle conditions had worsened over the last few 
years, that fusion of the ankles had been medically 
considered, and that his ankle conditions had limited his 
mobility so much that he had qualified for handicap parking 
privileges.

At an October 2001 VA examination, the veteran complained of 
persistent pain and swelling in his ankles, right worse than 
left.  On examination, the right ankle had 25 degrees of 
plantar flexion and 15 degrees of dorsiflexion.  Both ankles 
had 20 degrees of inversion and eversion.  He had 4/5 
weakness of the right ankle against all motion.

The veteran has already been assigned maximum 20 percent 
ratings (respectively) under Diagnostic Code 5271 for his 
right and left ankle disabilities.  Under this criteria, 
which is based on limitation of motion, a 10 percent rating 
requires moderate limitation of ankle motion, while a 20 
percent rating requires marked limitation of ankle motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal ankle 
dorsiflexion is from 0 to 20 degrees, while normal ankle 
plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71, 
Plate II.  

Traumatic arthritis (substantiated by x-ray findings) is 
rated as degenerative arthritis.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joints involved.  When there is arthritis 
with at least some limitation of motion, but to a degree 
which would be noncompensable under a limitation-of-motion 
code, a 10 percent rating will be assigned for each affected 
major joint or group of minor joints.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Codes 5010-5003.  In this case, 
the veteran has already been assigned 20 percent ratings for 
under Diagnostic Code 5271, a rating criteria which 
effectively contemplates limitation of motion.  Therefore 
separate 10 percent ratings under Diagnostic Code 5010-5003 
are not appropriate.  

There is no evidence that either ankle is ankylosed, so 
ratings in excess of 20 percent are not warranted under 
Diagnostic Code 5270.  38 C.F.R. § 4.71a, Diagnostic Codes 
5270.

The Board has also considered the overall disability picture 
demonstrated by the record to arrive at the appropriate level 
of functional impairment such as to provide for fair 
compensation in this case.  In so doing, the Board has 
carefully considered 38 C.F.R. §§ 4.40 and 4.59, as well as 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
regarding functional impairment attributable to pain.  
Although the veteran has reported pain and swelling of his 
ankles, he was able to plantar flex and dorsiflex during his 
examination, and appeared to have 4/5 strength.  There was no 
indication that any ankle motion was limited by pain.  Thus, 
the Board finds the 20 percent ratings more than adequately 
compensate any potential functional loss due to pain on use 
or during flare-ups, or due to weakness, fatigability, or 
incoordination.

The provisions of 38 C.F.R. § 3.321(b)(1) state that when the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for service-connected disabilities, an 
extraschedular evaluation will be assigned.  Yet it does not 
appear that the veteran has regularly sought treatment for 
his ankle symptoms.  Moreover, the 20 percent schedular 
ratings already assigned are based upon the average 
impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  

In summary, the preponderance of the evidence reflects that 
ratings in excess of 20 percent are not warranted for either 
of the veteran's right or left ankle disabilities.  As the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).

B.  Post-operative residuals of right (dominant) medial 
clavicle resection and acromioplasty with traumatic arthritis

Disabilities of the shoulder and arm are rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203.  For 
rating purposes, a distinction is made between major 
(dominant) and minor musculoskeletal groups.  Handedness for 
the purpose of a dominant rating will be determined by the 
evidence of record, or by testing on VA examination.  Only 
one hand shall be considered dominant.  The injured hand, or 
the most severely injured hand, of an ambidextrous individual 
will be considered the dominant hand for rating purposes.  38 
C.F.R. § 4.69.  In a December 2000 letter, the veteran 
confirmed that he is right-handed.  

In September 1999, the veteran sought outpatient treatment 
for myofascial pain in the shoulder girdle.  He said that 
some days were relatively pain free and others were 
incapacitating.  He did not know what the inciting action 
might be on a daily basis.  He tried to do stretching and 
flexibility exercises and this helped sometimes.  Pain 
medications were not very helpful apparently, but electrical 
muscle stimulation was very helpful, as was massage.  On 
examination, point tenderness was noted in the right shoulder 
area.  

In a December 2000 letter, the veteran asserted that the 
joint at the sternum and clavicle had been removed, creating 
a "non-union" at the joint.  He asserted that his right 
shoulder socket had significantly limited range of motion and 
a loss of feeling that deteriorated to a complete deadness 
with even minimal use.  He said his hands and fingers 
trembled without warning or reason and when writing more than 
a few lines, his writing apparently deteriorated to the point 
of illegibility.

The report of a private February 2001 examination revealed 
forward flexion to 90 degrees and external rotation to 30 
degrees.  Internal rotation to the right buttock was limited 
by shoulder discomfort.  There was mild anterior cuff 
tenderness and mild positive impingement.  

At an October 2001 VA examination, the veteran's shoulder 
displayed 45 degrees of forward flexion and abduction, 80 
degrees of passive internal and external rotation, and 0 
degrees of rear extension.  He had 50 percent less motion 
actively.  He had pain on abduction with resistance and 
tenderness around the shoulder joint to palpation.   
  
During a November 2001 VA outpatient visit, the veteran 
reported pain in his right shoulder.  On examination, he was 
apparently unable to abduct his right arm to shoulder height.  

The veteran's right shoulder disability has already been 
assigned a maximum 40 percent rating under Diagnostic Code 
5201.  Under that rating criteria, a 40 percent rating for 
limitation of motion of the major arm requires that motion is 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Standard range of abduction and 
forward flexion of the shoulder is 0 to 180 degrees.  38 
C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5202, fibrous union of the major 
humerus warrants a 50 percent rating, nonunion of the major 
humerus (false flail joint) warrants a 60 percent rating, and 
loss of the head of the major humerus (flail shoulder) 
warrants an 80 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5202.  Despite the veteran's claim in his December 2000 
letter that he has "non-union" of the joint between his 
sternum and clavicle, there has been no objective evidence 
that he has fibrous union, false flail joint, or flail 
shoulder, and therefore a rating in excess of 40 percent is 
not warranted under Diagnostic Code 5202.

Moreover, no evidence reflects that the veteran has actual 
ankylosis of the right shoulder or a disability comparable 
thereto.  Indeed his ability to flex, abduct, and rotate his 
shoulder in a clinical setting has been well documented.  
Therefore, an evaluation under Diagnostic Code 5200, the only 
other potentially applicable diagnostic code that provides a 
rating in excess of 40 percent for a major shoulder 
disability, is not appropriate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200.

As detailed above, the veteran's right shoulder has displayed 
a range of motion which is compensable to a 40 percent degree 
under Diagnostic Code 5201.  Therefore a separate 10 percent 
rating under Diagnostic Code 5003-5010 is not appropriate.

Although the veteran has complained of pain on motion of his 
shoulder, he was shown on VA examination to have abduction to 
45 degrees, which is greater than the level needed (to 25 
degrees) for a 40 percent rating.  Thus, to the extent the 
veteran has been functionally impaired by his right shoulder 
disability, or has experienced pain, weakness, and/or 
fatigability in this regard, it is more than compensated for 
by his 40 percent rating.

As noted above, the provisions of 38 C.F.R. § 3.321(b)(1) 
state that when the disability picture is so exceptional or 
unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for service-
connected disabilities, an extraschedular evaluation will be 
assigned.  Yet the 40 percent schedular rating already 
assigned is based upon the average impairment of earning 
capacity, and is intended to be considered from the point of 
view of the veteran working or seeking work.  

In summary, the preponderance of the evidence is against a 
rating in excess of 40 percent for the right shoulder 
disability.  Thus, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski; 1 Vet. App. 49 (1990).

IV.  Restoration of a 20 percent rating for RO
right thoracic outlet syndrome

Diagnostic Code 8513 provides that a 20 percent disability 
rating will be assigned for mild incomplete paralysis of all 
radicular groups, on the dominant side.  A 40 percent rating 
will be assigned for moderate incomplete paralysis.  A 70 
percent rating will be assigned for severe incomplete 
paralysis.  Finally, a 90 percent rating will be assigned for 
complete paralysis of the major arm in all radicular groups.  
38 C.F.R. § 4.124, Diagnostic Code 8513.  Where the schedule 
does not provide a zero percent rating for a diagnostic code 
(as in this case), a zero percent rating shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

The veteran had been assigned a 20 percent rating under 
Diagnostic Code 8513 for right thoracic outlet syndrome since 
April 1985.  By an April 1991 rating decision, the RO reduced 
this to a noncompensable rating (effective from August 1, 
1991).  In a June 1992 decision, however, the Board 
determined that this reduction was improper.  By a July 1992 
rating decision, the RO restored the 20 percent rating for 
right thoracic outlet syndrome, effective from August 1, 
1992.  However, by a January 2003 rating decision, the RO 
again reduced the rating for this disability to a 
noncompensable rating, effective from April 1, 2003.  The 
veteran has challenged this most recent reduction.

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more (as in this 
case) are set forth at 38 C.F.R. § 3.344(a) and (b), which 
require that only evidence of sustained material improvement 
under the ordinary conditions of life, as shown by full and 
complete examinations, can justify a reduction; these 
provisions prohibit a reduction on the basis of a single 
examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 
(1995).  This regulation also provides that, with respect to 
other disabilities that are likely to improve, namely those 
for which evaluations have been in effect for less than five 
years, re-examinations disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c).

The Board must focus on the evidence available to the RO at 
the time the reduction was effectuated.  By its January 2003 
rating decision, the RO reduced the rating for this 
disability to a noncompensable rating effective from April 1, 
2003.  Yet this seems to have been primarily based on the 
results of a VA examination conducted in October 1991.  
Therefore, the focus of the Board's attention will be on the 
evidence from roughly this time period.  Care must be taken 
to ensure that a change in an examiner's evaluation reflects 
an actual change in the veteran's condition, and not merely a 
difference in thoroughness of the examination or in 
descriptive terms, when viewed in relation to the prior 
disability history.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see 
also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993).

To determine whether the veteran's condition had actually 
improved around the time of the October 2001 VA 
examination, the Board will first consider the state of his 
condition at the time the rating was last restored to 20 
percent.  At a November 1990 VA examination, he complained 
of weakness in his right shoulder with some limitation of 
motion, constant soreness and stiffness, and numbness and 
tingling in the right arm.  In performing Adson's test, the 
examiner was unable to obliterate the radial pulse, but the 
veteran complained of some numbness and tingling along the 
medial aspect of his upper arm.  The examiner provided a 
diagnostic impression of inability to demonstrate any 
objective evidence of thoracic outlet syndrome.

In a June 1991 letter, Dr. Seig reported that his 
evaluation of the veteran disclosed complaints of pain in 
the right side of the neck, right shoulder, right arm, and 
right sternoclavicular joint.  The veteran had been 
experiencing numbness and tingling involving the little, 
ring, and middle fingers.  The veteran demonstrated a 
reasonably good range of motion with quite localized 
tenderness in the supraclavicular area.  He appeared to 
have some mild weakness of the intrinsic muscles of the 
right hand, and some weakness of the flexor profundus to 
the ring and little fingers.  He had a positive Adson's 
test (i.e., his pulse disappeared as his arm was elevated).  
Dr. Seig concluded that the veteran continued to have 
significant problems and impairment referable to his right 
upper extremity.  

The report of a February 2001 private examination revealed 
that upper extremity motor strength was 5/5 throughout all 
muscle groups in both upper extremities.  Light touch 
sensation was objectively intact throughout both upper 
extremities.  Radial pulse was 2+ symmetric bilaterally.  
Biceps, triceps, and brachioradialis reflexes were 2+ 
symmetric bilaterally.   

At the October 2001 VA examination, there was no paraspinal 
muscle spasm or tenderness to palpation in the posterior 
cervical region.  There was no atrophy in the right upper 
extremity with the right forearm circumference just below the 
elbow measuring 10+ inches and the same measurement on the 
left side.  There were no muscular fasciculations.  The 
veteran did experience a fine irregular tremor to the right 
upper extremity in the distal aspects both at rest and upon 
movement.  The tremor is somewhat abated with distraction of 
his attention, however.  There was some weakness in grip 
strength on the right which fluctuated with each testing.  
Upon testing of dermatomes C4 through T3, the veteran 
reported diminution in all right dermatomes when compared 
with the left side.  Notably, dermatomes T2 and T3 well below 
the cervical dermatomes were also reported as diminished.  

The examiner also included the following language in his 
report:

[T]horacic outlet syndrome is a 
developmental phenomenon usually due to 
the presence of a cervical rib and even 
if such a rib is present, it does not 
always induce this syndrome.  Even if 
there was some diminution of blood flow 
in the right upper extremity due to some 
obstruction of outflow, it would not be 
sufficient to be symptomatic since there 
is abundant collateral circulation in and 
around the neck and right shoulder to 
bypass any obstructions.  

An Adson test was conducted at VA in November 2001.  This 
revealed bilateral decrease in pulse, right greater than 
left.  

In a September 2002 letter, a VA physician noted that he had 
been treating the veteran since June 2001 and that he had (in 
pertinent part) neuropathy in his extremities.  The physician 
describe the veteran's prognosis as poor and said that his 
condition would likely worsen over time.   

The results of the February 2001 private examination did 
appear to show some improvement in the veteran's condition, 
in that he had full motor strength an objectively intact 
light touch sensation.  The report of the October 2001 VA 
examination seemed to cast some doubt on the veracity of the 
veteran's symptoms, noting for example that the irregular 
tremor of the right upper extremity was somewhat abated when 
the veteran was distracted, and that the weakness in his grip 
strength would fluctuate with each testing.  In fact, the 
examiner seemed to be questioning whether the veteran even 
had thoracic outlet syndrome (a condition for which the 
veteran was already service connected long ago).  
Nevertheless, the report did note the existence of at least 
some tremor and weakness.  

Moreover, these two reports must be juxtaposed with the 
November 2001 positive Adson's test (a result which matched 
that of such a test conducted in June 1991), and the 
September 2002 letter from a VA physician who noted that the 
veteran's prognosis was poor and his condition would likely 
worsen.  These records - both of which post date the 
examinations of February 2001 and October 2001 - indicate 
that the veteran's condition has not, in fact, "sustained 
material improvement under the ordinary conditions of life."  
Therefore the criteria for restoration of a 20 percent rating 
for right thoracic outlet syndrome have been met.



ORDER

Service connection for a cervical spine disability, including 
arthritis, is granted.  

Service connection for a psychiatric disability, to include 
PTSD, is denied.

A rating in excess of 40 percent for post-operative residuals 
of right (dominant) medial clavicle resection and 
acromioplasty, with traumatic arthritis, is denied.

A rating in excess of 20 percent for a right ankle 
disability, including arthritis, is denied. 

A rating in excess of 20 percent for a left ankle disability, 
including arthritis, is denied. 

Restoration of a 20 percent rating for thoracic outlet 
syndrome is granted.

REMAND

Since the Board has now granted service connection for a 
cervical spine disability, including arthritis, consideration 
of his claim for a TDIU must now include consideration of the 
impairment caused by this newly service-connected condition.  
After updated treatment records are sought (including any 
updated medical records from the SSA), a new examination 
should be conducted (as detailed below).  

Accordingly the Board REMANDS this claim for the following 
actions:

1.  Contact the veteran and request that 
he provide a list of the names and 
addresses of all private and VA doctors 
and medical care facilities (VAMCs, 
hospitals, HMOs, etc.) who have treated 
him for his service-connected 
disabilities since September 2002 (the 
last time a VA record was associated with 
the claims file).  Provide the veteran 
with release forms and ask that a copy be 
signed and returned for each health care 
provider identified, and whose treatment 
records are not already contained within 
the claims file.  When the veteran 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records can't be 
obtained and there is no affirmative 
evidence that they don't exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the TDIU claim will be continued without 
these records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.  

2.  Request from the SSA any medical 
records reflecting reassessment of the 
veteran since February 2004.  Once 
obtained, permanently associate all non-
duplicative documents with the claims 
folder.

3.  Schedule a VA examination of the 
veteran.  The claims folder should be 
made available to and be thoroughly 
reviewed by the examiner.  The examiner 
should indicate in the examination report 
that the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to assess the current 
status of the service-connected 
disabilities.  The examiner should answer 
the following questions:

a.  What is the respective nature 
and severity of the veteran's 
service-connected post-operative 
residuals of right 
acromioplasty/medial clavicle 
resection, right and left ankle 
disabilities (including arthritis), 
right thoracic outlet syndrome, and 
residuals of cervical spine injury 
(including arthritis)?  

b.  Is the veteran precluded from 
obtaining or maintaining any gainful 
employment (consistent with his 
education and occupational 
experience) solely due to his 
service-connected disabilities?

4.  If the examination report is 
inadequate for any reason or if all 
questions are not answered specifically 
and completely, return it to the 
examining physician for revision. 

5.  Thereafter, readjudicate the claim 
for a TDIU.  If the claim remains denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
claim, including a summary of the 
evidence and discussion of all pertinent 
legal authority.  Allow an appropriate 
period for response.  Thereafter, return 
the case to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this claim.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); see also M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


